COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


DARLENE MISHELL THOMAS
                                                                MEMORANDUM OPINION*
v.     Record No. 0115-05-1                                         PER CURIAM
                                                                    MAY 17, 2005
SIEMENS AUTOMOTIVE, LTD. AND
 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Darlene M. Thomas, pro se, on brief).

                 (William C. Walker; Audrey Marcello; Taylor & Walker, P.C., on
                 brief), for appellees.


       Darlene Mishell Thomas (claimant) appeals a decision of the Workers’ Compensation

Commission affirming the deputy commissioner’s credibility determinations and finding that

claimant was terminated from selective employment for justified cause warranting a forfeiture of

her right to future temporary partial disability benefits. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Thomas v. Siemens Automotive, Ltd., VWC File No. 192-33-83 (Nov. 29, 2004).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.